       Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 1 of 15



GILLIAN E. GOSCH
Assistant Federal Defender
ANTHONY R. GALLAGHER
Federal Defender
Federal Defenders of Montana
2702 Montana Avenue, Suite 101
Billings, Montana 59101
Phone: (406) 259-2459
Fax: (406) 259-2569
gillian_gosch@fd.org
       Attorneys for Defendant




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   Case No. CR-16-82-BLG-SPW-01

                 Plaintiff,                        DEFENDANT’S
                                               SUPPLEMENTAL BRIEF
 vs.                                              IN SUPPORT OF
                                              MOTION FOR A NEW TRIAL
 DIMARZIO SWADE SANCHEZ,

               Defendant.

                              I. INTRODUCTION

       At the close of the hearing held on August 22, 2018, regarding Dimarzio Swade

Sanchez’s (Mr. Sanchez) motion for a new trial, the district court ordered

supplemental briefing. Mr. Sanchez stands on the arguments he raised in his initial


                                         1
        Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 2 of 15



briefing (Docs. 302, 303, 324), unless he has indicated otherwise as contained in

those briefs, and supplements his briefing as follows.

                                         II. FACTS

       As is known, cell phones contain calendars. At issue in Mr. Sanchez’s case is

a blue iPhone calendar entry description “Roylynn Rideshorse” and a calendar entry

message “I should have told them the truth about what I did. Now I’m full of regret,

not of what happened, but I told them what somewhat happened I was a part of it. I

beat her in the car a bit. I kicked her on the side of the head. I helped find the gas

can. I felt so alone when I found out they got caught.”1. (August 22, 2018 Transcript

of Motion Hearing (Tr) at 12).

       The “Roylynn Rideshorse” description and the “I should have told them the

truth” message are listed on the calendar date of April 16, 2016. The description, as

confirmed by certified forensic computer examiner Joel Brillhart and Special Agent

Matthew Salacinski, was created on June 22, 2016 at 10:16 p.m. (Tr at 12, 14, 90-

91). Both Brillhart and SA Salacinski could not say when the message (the words)

were written. (Tr at 19, 91).




       1
         Unless otherwise specifically delineated, the term “calendar entry message” refers to
the calendar entry description and calendar entry message collectively.

                                                2
       Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 3 of 15



      On June 24, 2016, Josie Hart sent a text message to Judaya Threefingers. (Tr

at 25). Hart did so because she could not get in contact with Theron Adams who is

the father of Hart’s daughter. (Tr at 24-25). Threefingers and Adams were seeing

each other. (Tr at 24). Hart figured contacting Threefingers was the only way Hart

could talk to Adams about their daughter’s upcoming birthday party. (Tr at 25).

      Hart still had the text messages she sent to Threefingers and provided them to

the FBI. (Tr at 25-26).

      On June 25, 2016, another calendar entry was created on the blue iPhone–that

Brillhart and not SA Salacinski found–that had a description stating, “Theron’s

daughter birthday,” and a message stating, “Found out her second birthday. It is

because Josie Hart messaged me asking to tell him if he would be able to make it.

Then Theron got mad at me because he thought I was talking shit to her when all I

was doing was sending the message like that saying a little bird told me.” (Tr at 15).

The description of “Theron’s daughter” was placed on the calendar date of July 4,

2016. (Tr at 15).

      Threefingers acknowledged that she texted back and forth with Josie Hart on

June 24, 2016. (Tr at 53). Threefingers also acknowledged that she may have written

the calendar entry message regarding the birthday party, with a creation date for the

description on June 25, 2016. (Tr at 53, 62).

                                          3
       Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 4 of 15



       Threefingers denied having written the calendar entry description and message

regarding Roylynn Rideshorse and not telling the truth, with a creation date for the

description on June 22, 2016.

                                    III. ARGUMENT

A.     Brady Violation.

       Mr. Sanchez should receive a new trial based on the violation of Brady v.

Maryland, 373 U.S. 83 (1963) that has occurred in this case.2 Under Brady,

suppression of evidence that is favorable to an accused violates due process (under

the Fifth and Fourteenth Amendments to the United States Constitution) if that

evidence is material to the accused’s guilt or punishment. Brady, 373 U.S. at 87.

This suppression follows irrespective of whether good or bad faith exists on the

government’s part. Id.

       In establishing a Brady violation, first, the evidence must be favorable to the

defendant in that the evidence is either exculpatory or impeaching. United States v.

Bagley, 473 U.S. 667 (1985). “[E]vidence that would impeach a central witness is

indisputably favorable to the accused.” United States v. Price, 566 F.3d 900, 907 (9th


       2
          Mr. Sanchez recognizes that his motion for a new trial included several claims,
including regarding Mr. Sanchez’s expert and destruction of evidence. (See Docs. 303, 324). To
be clear, however, Mr. Sanchez has never wavered from his contention that the Brady violation
in this case mandates a new trial. Mr. Sanchez still pursues a new trial based on that Brady
violation.

                                              4
       Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 5 of 15



Cir. 2009) (citing Giglio v. United States, 405 U.S. 150, 154 (1972)). Favorable

evidence includes evidence that tends to make guilt less likely. United States v.

Stever, 603 F.3d 747 (9th Cir. 2010).

      Here, the calendar entry message contradicts what Threefingers testified to

under oath at trial, proving at a minimum that she lied under oath. The evidence

presented at the hearing strongly suggests that the blue iPhone Ananda Littlebird

came to possess in December 2017 was Threefingers’ iPhone in 2016. Brillhart and

SA Salacinski testified that the “Roylynn Rideshore” calendar entry description was

created on June 22, 2016 at 10:16 p.m.

      Earlier that same day on June 22, 2016, Angelica Whiteman and Dimarzio

Sanchez had their initial appearances for the assault of Rideshorse–an event that

Threefingers was present for. A calendar entry description by Threefingers about

feelings of guilt and loneliness, therefore, makes sense given that Threefingers was

not charged and “they” (Whiteman and Dimarzio Sanchez) were.

      The calendar entry evidence, at a minimum then, could be used at trial to

impeach Threefingers, Whiteman, and Frank Sanchez. All three individuals testified

they were inside the car when the gas was poured on Rideshorse and the lighter was

lit. The calendar entry evidence impeaches their claims. The fact the evidence is




                                         5
       Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 6 of 15



indisputably impeachment means the evidence is favorable to Dimarzio Sanchez,

meeting the first prong of the Brady violation test. See Price, 566 F.3d at 907.

      Mr. Sanchez anticipates the government will argue no definitive proof exists

that the iPhone was Threefingers and that she wrote the “I should have told them the

truth” message (since she admits to having possibly written the birthday message).

Hence, the calendar entry message on it has no bearing on Mr. Sanchez’s case or his

Brady violation claim.

      However, it strains credulity to suggest that Threefingers, who admitted (1) she

texted Josie Hart on June 24, 2016, and who admitted (2) she may have written the

calendar entry description of “Theron’s daughter” along with the calendar message

regarding the birthday party on June 25, 2016, did not write the calendar entry

description of “Roylynn Rideshorse” along with the calendar entry message regarding

not telling the truth on June 22, 2016.

      That follows because, again, just two days after Whiteman’s and Dimarzio

Sanchez’s initial appearances, Threefingers admitted to having texted back and forth

with Josie Hart on June 24, 2016, from an iPhone that Threefingers also admitted she

possibly wrote a calendar entry description regarding “Theron’s daughter” on June

25, 2016.




                                          6
       Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 7 of 15



      Moreover, to the extent the government argues the created date for the calendar

entry description and message is not accurate, (1) Brillhart stated that “timestamps are

very accurate on phones” (Tr at 19); and more to the point (2) SA Salacinski on direct

was forceful, but on cross hedged and ultimately revealed he could not say whether

the created dates for both calendar entry descriptions (“Roylynn Rideshorse” and

“Theron’s daughter”) were or were not accurate. (Tr at 91).

      In establishing a Brady violation, the evidence also must have been suppressed

by the government either willfully or inadvertently. United States v. Agurs, 427 U.S.

97 (1976).

      The government was aware of the calendar entry message as of December 8,

2017. The government, however, did not produce the calendar entry message until

91 days later on March 9, 2018. Special Agent Aaron Christensen reiterated this

point at the hearing on August 22, 2018, indicating that his “investigation began in

December and ended in May 2018.” (Tr at 58). During that seven-month period, he

stated he was “consistently turning over” reports to the government. (Tr at 58-59).

When asked whether he knew if the government had disclosed its knowledge of the

cell phone to Mr. Sanchez, SA Christensen stated he knew the evidence had not been

disclosed as of January 2018. (Tr at 59).




                                            7
       Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 8 of 15



      The government may urge this Court to adduce that nobody definitively knows

who wrote the calendar entry message. However, the United States should not be

allowed to use that ploy to deflect this Court from the government’s failure to

disclose the calendar entry message when it learned of it on December 8, 2018. That

failure is a violation of Brady, plain and simple. A prosecutor is obligated to turn

over evidence. See Youngblood v. West Virginia, 547 U.S. 867 (2006); Kyles v.

Whitley, 514 U.S. 419 (1995).

      The government may also urge this Court to assume that it spent seven months

investigating in a quest to discern the author of the calendar entry message. That

attempted misdirection fails to recognize that it was Mr. Sanchez who inquired about

the cell phone evidence in January 2018, when defense investigation learned of its

possible existence. It was Mr. Sanchez who requested additional data from the cell

phone once the evidence was finally disclosed 91 days after the government knew of

it. And it was Mr. Sanchez’s forensic examination that prompted the government’s

forensic examiner to finally delve more deeply into the cell phone data, confirming

the revelation of the calendar entry description and message regarding Theron’s

daughter and the birthday.

      SA Christensen testified that he did not go back to talk to Threefingers because

he could not establish that “she’d ever had ownership or control of this phone. I

                                          8
       Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 9 of 15



could not establish that she had written the message that was found on the phone.”

(Tr at 62). It was the government’s choice to limit investigation so no connection

could be made until Mr. Sanchez finally had the evidence.             Mr. Sanchez’s

examination of the evidence prompted further law enforcement examination and

analysis of the evidence which tied together the cell phone, the dates, and

Threefingers. It should not fall to Mr. Sanchez to do the government’s work.

Evidence critical to the fair and just disposition of a criminal case should not await

a post trial or eleventh hour defense motion. See United States v. Limpy, CR 17-130-

BLG-SPW (the government moved to dismiss after “additional investigation”

revealed information “unknown to the United States at the time of the indictment”).

(Doc. 47).

      Finally, in establishing a Brady violation, the suppressed evidence must be

material to the guilt or innocence of the defendant. United States v. Bagley, 473 U.S.

667 (1985). The touchstone of materiality is whether admission of the suppressed

evidence would have created a “reasonable probability” of a different result. Kyles

v. Whitley, 514 U.S. 419 (1995). Mr. Sanchez does not need to show that he “would

more likely than not have received a different verdict with the evidence.” Kyles, 514

U.S. at 434. Mr. Sanchez needs only to show that the government’s suppression of

the evidence “undermines confidence in the outcome.” Id.

                                          9
      Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 10 of 15



      Here, the calendar entry message contradicted Threefingers’ sworn testimony

at trial that she was inside the car at the time the gas can was retrieved and Rideshorse

was set on fire. The government’s entire theory of the case was based on what

Threefingers, Whiteman, and Frank Sanchez said.

      The calendar entry message shows that Threefingers was lying when she said

she was in the car. This bears on the issue in the case, since this case was about who

did what and when. The calendar entry message shows that Threefingers hurt

Rideshorse; that Threefingers saw who poured gas on Rideshorse; and that

Threefingers saw who lit Rideshorse on fire. Threefingers, Whiteman, and Frank

Sanchez are more culpable than originally presented to the jury because all three

individuals could not have been in the car when the gas was poured and the lighter

was lit as all three previously testified.

      Additionally, over objections at Mr. Sanchez’s trial, the district court permitted

the doctor at the Indian Health Clinic to testify about a statement Rideshorse said to

him, which was that she knew who “did this to me.” The government’s evidence up

until that point was that Mr. Sanchez acted alone. Consequently, with Rideshorse

saying she knew who “did this to me” the jury had no other person to blame besides

Mr. Sanchez.




                                             10
      Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 11 of 15



      The calendar entry message, however, places Threefingers, Whiteman, and

Frank Sanchez all in a more culpable position than what the jury heard originally.

The calendar entry message calls into question who actually did what and when,

which fully undermines the confidence of the jury’s guilty verdict against Mr.

Sanchez.

B.    Federal Rule of Criminal Procedure Rule 33.

      In addition to the Brady violations in this case, Mr. Sanchez moved for a new

trial under Rule 33 of the Federal Rules of Criminal Procedure. That rule targets

newly discovered evidence and cases interpreting that rule have utilized a five-part

test when applying it. United States v. Harrington, 410 F.3d 598 (9th Cir. 2005).

      First, the evidence must be newly discovered. Second, the evidence must be

discovered through no lack of diligence on the defendant’s part. The government

concedes both of these prongs are met. (Doc. 307).

      Third, the evidence must not be cumulative or impeaching. Mesarosh v. United

States, 352 U.S. 1 (1956); United States v. Davis, 960 F.2d 820 (9th Cir. 1992).

Fourth, the evidence must be material to an issue in the case. United States v. Wall,

389 F.3d 457 (5th Cir. 2005); United States v. Krasny, 607 F.2d 840 (9th Cir. 1979).

And fifth, it must be more probable than not that with the evidence an acquittal will




                                         11
       Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 12 of 15



result. United States v. Hinkson, 585 F.3d 1247 (9th Cir. 2009) (view the evidence in

totality).

       The Rule 33 prongs addressing the non-impeaching nature of the evidence, the

materiality, and the probability of an acquittal have the same reasons underlying the

materiality of the evidence as for the Brady violation analysis.

       Namely, the government’s theory of the case rested on the testimony of

Threefingers, Whiteman, and Frank Sanchez. The calendar entry message does not

just impeach their testimony. It affects the core of the government’s case because the

case was about who did what and when. The calendar entry message now proves that

Threefingers hurt Rideshorse; that Threefingers saw who poured gas on Rideshorse;

and that Threefingers saw who lit Rideshorse on fire.

       Threefingers testified that she was in the car when the incident happened and

that she did not participate. The calendar entry message proves, at a minimum, that

Threefingers was outside the car. Whiteman and Frank Sanchez also both testified

that they were inside the car at the time the gas was poured on Rideshorse and the

lighter was lit.   The calendar entry message, however, places Threefingers,

Whiteman, and Frank Sanchez in a more culpable position than originally presented

to the jury.




                                         12
         Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 13 of 15



         In that regard, finally, a reasonable probability exists that the result of Mr.

Sanchez’s trial would have been different with the calendar entry message evidence

because of the foregoing and because of the doctor’s testimony at trial. Over strident

objections, the district court permitted the doctor at the Indian Health Clinic to testify

about a statement Rideshorse said to him when she was there which was that she

knew who “did this to me.” The government’s evidence up until that point was that

Mr. Sanchez acted alone. With Rideshorse’s statement, then, the jury had no other

person to place any culpability on; however, the calendar entry message places

Threefingers, Whiteman, and Frank Sanchez all in a more culpable position than what

the jury heard originally.

         Therefore, it is more probable than not that with the calendar entry evidence

the jury would conclude Mr. Sanchez did not kill Rideshorse with malice

aforethought and premeditation and aiding and abetting the same.

                                  IV. CONCLUSION

         WHEREFORE, Mr. Sanchez requests that this Court grant his motion for a new

trial.

         RESPECTFULLY SUBMITTED this 11th day of October, 2018.

                                         /s/ Gillian Gosch
                                         GILLIAN E. GOSCH
                                         Assistant Federal Defender

                                            13
      Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 14 of 15



                    CERTIFICATION OF COMPLIANCE

      Gillian E. Gosch and the Federal Defenders of Montana hereby certify that the

brief in support is in compliance with Local Rule CR 12.1(a) and (e)(as amended).

The brief’s line spacing is double spaced (except quotations), and is proportionately

spaced, with a 14 point font size and contains less than 6,500 words. (Total number

of words: 2,676, excluding captions and certificates).

      RESPECTFULLY SUBMITTED this 11th day of October, 2018.

                                /s/ Gillian Gosch
                                Federal Defenders of Montana




                                         14
        Case 1:16-cr-00082-SPW Document 350 Filed 10/11/18 Page 15 of 15



                    CERTIFICATE OF SERVICE – LR 5.2(b)

        I hereby certify that on October 11, 2018, a copy of the foregoing document

was served on the following persons by the following means:

     1, 2     CM-ECF
     3        Mail
              Fax

1.      CLERK, U.S. DISTRICT COURT             3.    DIMARZIO S. SANCHEZ
                                                         Defendant
2.      LORI HARPER SUEK
        Assistant U.S. Attorney
              Counsel for the United States

                                       /s/ Gillian Gosch




                                         15
